Title: From Thomas Jefferson to Thomas Attwood Digges, 10 August 1808
From: Jefferson, Thomas
To: Digges, Thomas Attwood


                  
                     Dear Sir 
                     
                     Monticello Aug. 10. 08.
                  
                  Your favor of the 4th. came to hand two days ago, and I am sorry to learn by it that we shall not have the pleasure of your company here this season.   mr Brodie has not yet arrived. I shall be happy to see him whenever he does, and will deliver your message to him. I am not certain whether I mentioned to Joseph (who has the care of my sheep at Washington) that you were to take a ram lamb; but I think I did, & hope you will have found no difficulty on that score. I do not believe a single seed of the Scotch broom (the Spanish I have not) can now be got. it blossoms early in April, & sheds it’s seed early in June. there may perhaps be some pods which not opening from disease, may have retained their seed. it has been raining ever since I recieved your letter, or I would have ascertained this. I will do it when it holds up, and if there be ever so little you shall have it.   I believe that the English ministers as well as people were coming over to the opinion that peace with us was their interest. but it is a nation more readily puffed up by small events than any one on earth. it is not improbable that the turn in Spanish affairs may mount them on their stilts again. it is a government with which no stable connection can be depended on. their ministry is often changed, & with them their system. a new ministry so far from thinking themselves bound to observe what their predecessors had done, make a point of reversing it. it is a government of no faith, and the same may be said of France & Spain. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               